Exhibit 10.1.2

 

ENTERPRISE BANK AND TRUST COMPANY

FIRST AMENDMENT TO SALARY CONTINUATION AGREEMENT

 

THIS FIRST AMENDMENT is adopted this 19th day of December 19, 2008 by and
between ENTERPRISE BANK AND TRUST COMPANY, a state-chartered commercial bank
located in Lowell, Massachusetts (the “Bank”), and RICHARD W. MAIN (the
“Executive”).

 

The Bank and the Executive have previously executed that certain Salary
Continuation Agreement on July 15, 2005 effective as of January 1, 2005 (the
“Agreement”).

 

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code of
1986, as amended.  Therefore, the following changes shall be made:

 

Sections 1.2 and 1.13 of the Agreement shall be deleted in their entirety.

 

Section 1.17 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.17                           “Separation from Service” means termination of
the Executive’s employment with the Bank for reasons other than death or
Disability.  Whether a Separation from Service has occurred is determined in
accordance with the requirements of Code Section 409A based on whether the facts
and circumstances indicate that the Bank and Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than thirty-six (36) months).

 

The first sentence of Section 2.1 of the Agreement shall be deleted in its
entirety and replaced by the following:

 

2.1                                 Normal Retirement Benefit.  If the Executive
reaches Normal Retirement Age prior to experiencing a Separation from Service,
the Bank shall distribute the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 

The first sentence of Section 2.3 of the Agreement shall be deleted in its
entirety and replaced by the following:

 

2.3                                 Disability Benefit.  Upon the occurrence of
Disability prior to Normal Retirement Age, the Bank shall distribute the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

 

--------------------------------------------------------------------------------


 

The first sentence of Section 2.4 and Subsections 2.4.1 and 2.4.2 of the
Agreement shall be deleted in their entirety and replaced by the following:

 

2.4                                 Change of Control Benefit.  Upon a Change in
Control, the Bank shall distribute the benefit described in this Section 2.4 in
lieu of any other benefit under this Article.

 

2.4.1                        Amount of Benefit.  The benefit under this
Section 2.4 is the Normal Retirement Benefit amount described in Section 2.1.1. 
The Executive shall be one hundred percent (100%) vested in the Normal
Retirement Benefit upon a Change in Control.

 

2.4.2                        Distribution of Benefit.  The Bank shall distribute
the annual benefit to the Executive in twelve (12) consecutive equal monthly
installments commencing within thirty (30) days following a Change in Control. 
The annual benefit shall be distributed to the Executive for twenty (20) years.

 

The following Section 2.6 shall be added to the Agreement immediately following
Section 2.5:

 

2.6                                 Change in Form or Timing of Distributions. 
For distribution of benefits under this Article 2, the Executive and the Bank
may, subject to the terms of Sections 8.1 and 8.2 below, amend this Agreement to
delay the timing or change the form of distributions; provided, however, that
any such amendment:

 

(a)                                  may not accelerate the time or schedule of
any distribution, except as provided in Code Section 409A;

 

(b)                                 must, for benefits distributable under
Sections 2.1 and 2.3, be made at least twelve (12) months prior to the first
scheduled distribution;

 

(c)                                  must, for benefits distributable under
Sections 2.1, 2.2 and 2.4, delay the commencement of distributions for a minimum
of five (5) years from the date the first distribution was originally scheduled
to be made; and

 

(d)                                 must take effect not less than twelve (12)
months after the amendment is made.

 

The first sentence of Section 3.1 of the Agreement shall be deleted in its
entirety and replaced by the following:

 

3.1                                 Death Benefit.  If the Executive dies prior
to experiencing a Separation from Service and prior to reaching Normal
Retirement Age, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1 in lieu of any other benefit under Article 2 of
this Agreement.

 

Section 8.1, including without limitation Subsections 8.1.1 and 8.1.2, of the
Agreement shall be deleted in its entirety and replaced by the following:

 

8.1                                 Amendments.  This Agreement may be amended
only by a written agreement signed by the Bank and the Executive.  However, the
Bank may unilaterally amend this Agreement

 

2

--------------------------------------------------------------------------------


 

to conform with written directives to the Bank from its auditors or banking
regulators or to comply with legislative or administrative changes of applicable
tax law, including without limitation Section 409A of the Code and any and all
Treasury regulations and guidance promulgated thereunder.

 

The following Sections 8.3 and 8.4 shall be added to the Agreement immediately
following Section 8.2:

 

8.3                                 Plan Termination Generally.  This Agreement
may be terminated only by a written agreement signed by the Bank and the
Executive.  Any termination of this Agreement shall not result in any loss of
accrued benefits to the Executive, and the benefit to the Executive hereunder in
the event of any such termination shall be the Account Value as of the date this
Agreement is terminated.  Except as provided in Section 8.4 below, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement.  Rather, after such termination, benefit distributions will be
made at the earliest distribution event permitted under Article 2 or Article 3
of this Agreement.

 

8.4                                 Plan Terminations Under Section 409A. 
Notwithstanding anything to the contrary in Section 8.3 above, if this Agreement
is terminated under any of the following circumstances, then the Bank may
distribute the Account Value, as determined as of the date of such termination,
to the Executive in a lump sum, subject to the terms set forth below:

 

(a)                                  Within thirty (30) days before or twelve
(12) months after a Change in Control, provided that all distributions are made
no later than twelve (12) months following such termination of this Agreement
and further provided that all of the Bank’s arrangements that are substantially
similar to this Agreement are likewise terminated so that the Executive and all
participants in such similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of such terminations;

 

(b)                                 Upon the Bank’s dissolution or with the
approval of the Federal Deposit Insurance Corporation or any successor federal
agency, provided that the amounts deferred under this Agreement are included in
the Executive’s gross income in the latest of (i) the calendar year in which
this Agreement is terminated; (ii) the calendar year in which the amount payable
to the Executive under this Agreement is no longer subject to a substantial risk
of forfeiture; or (iii) the first calendar year in which the distribution is
administratively practical; or

 

(c)                                  Upon the Bank’s termination of this
Agreement and all other arrangements that would be aggregated with this
Agreement pursuant to Treasury Regulations Section 1.409A-1(c) if the Executive
participated in such arrangements (“Similar Arrangements”), provided that
(i) such termination and accompanying liquidation of the Account Value does not
occur proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date on

 

3

--------------------------------------------------------------------------------


 

which the Bank takes all necessary action to irrevocably terminate this
Agreement and liquidate the Account Value.

 

IN WITNESS OF THE ABOVE, the Executive and a duly authorized representative of
the Bank have signed this First Amendment as a sealed instrument.

 

 

EXECUTIVE:

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

 

/s/ Richard W. Main

 

By:

/s/ John P. Clancy, Jr.

Richard W. Main

 

Title: Chief Executive Officer

 

4

--------------------------------------------------------------------------------